      Case 2:17-cr-00241-JCZ-JVM Document 169 Filed 04/03/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                          CRIMINAL ACTION

VERSUS                                                            17-241

IRVIN MAYFIELD                                                    SECTION "A" MAG. 1
RONALD MARKHAM


                                           ORDER

       Before the Court is a Motion for Travel (Rec. Doc. 167) filed by defendants Irvin

Mayfield and Ronald Markham. Defendants move the Court for modification of their

bond conditions so that they can travel outside of the United States for a musical work

performance. Defendants advise that they have been invited to perform in Barbados for

the Royal Commonwealth Society of Barbados at the Government House. (Rec. Doc.

167-4). Defendants previously sought and obtained this Court’s permission to travel to

South Africa in June 2018 for a similar out-of-country work performance. (Rec. Doc. 42).

       The Court, having considered the nature of the charged crimes, Defendants’

exemplary compliance with their pretrial release conditions thus far, Defendants’

significant personal and family ties to this community, the probation officers’ lack of

objection to the request, and Defendants’ compliance with all of the conditions that the

Court imposed when they traveled to South Africa for a similar work performance in

June 2018,1 GRANTS Defendants’ motion as follows: Defendants will be permitted to


1
  Defendants’ counsel contacted the Government before filing the motion to determine the
Government’s position with respect to the requested temporary bond modifications. Defense
counsel advises that the Government maintains the same objections it raised when Defendants
requested to travel to South Africa. Considering the Court’s granting of the prior request,
however, the Government does not intend to file an opposition to the instant motion. (Rec. Doc.
167-1 ¶ 4).

                                               1
      Case 2:17-cr-00241-JCZ-JVM Document 169 Filed 04/03/19 Page 2 of 2



travel to Barbados from May 15, 2019 through May 20, 2019, when they will return to

the United States, subject to Defendants complying with the following additional

conditions of release: 1) each defendant must provide a $100,000 property bond that

will be in effect until he returns to the United States at the end of the trip; 2) before

leaving the United States each defendant must execute a waiver of extradition and

waiver of bond (while in Barbados); and 3) upon arriving in Barbados, each defendant

must report to the U.S. Consulate in that country. The United States Probation Office

will release to Defendants the passports that they surrendered, and Defendants will be

allowed to renew their passports, if necessary, and to obtain the required travel

documents for the trip. The passports will be surrendered to the Probation Office at the

conclusion of the trip, and the prior prohibitions on obtaining a passport or other

international travel document, and traveling outside the continental United States, will

reattach.

       Accordingly;

       IT IS ORDERED that the Motion for Travel (Rec. Doc. 167) filed by Defendants

Irvin Mayfield and Ronald Markham is GRANTED as explained above.

       April 2, 2019


                                              JAY C. ZAINEY
                                      UNITED STATES DISTRICT JUDGE


       NEF: Magistrate Judge Janis van Meerveld




                                               2
